*61OPINION.
Littleton;
The Board is of the opinion from the entire record in this proceeding that petitioner is entitled to deductions of the losses claimed for 1920 and 1921. The evidence, consisting of the testimony of the petitioner, his managers and employees, shows that these farms were operated as a business. Petitioner was a man of considerable means and in a position to bear losses, if necessary, *62for a few years in the operation of these farms in order to bring them to the point of producing a profit. It was testified that his purpose in operating the farms as he did was ultimately to make them show a profit from the sale of farm produce, horses, cattle, sheep, poultry, and dairy produce.
The Commissioner contends that the fact that petitioner sustained losses in the operation of these farms and that he had other business interests shows that the farms were operated for pleasure and not as a business. In the opinion of the Board the contention that the farms were not operated'as a business is not supported by any evidence in the record. The two farms consisted of 1,100 acres, practically all of which were under cultivation.
During the taxable years petitioner operated a dairy and maintained for dairy and breeding purposes more than 70 thoroughbred registered cattle and was engaged in raising cattle for sale. He maintained on the farm as many as 130 sheep in each of the years for commercial purposes. He was engaged in breeding thoroughbred draft and saddle horses for sale and also raised a large amount of poultry for sale. In view of these facts it is difficult to see how it could be said that -these farms were not operated as a business. The mere fact that petitioner sustained losses and that he had other business interests does not prove that the farms were not so operated. See Thomas F. Sheridan, 4 B. T. A. 1299; Samuel Riker, Jr., Executor, 6 B. T. A. 890. In Plant v. Walsh, 280 Fed. 722, the court considered a similar question to that involved in this proceeding and in its opinion said:
* * * The evidence shows that he had been engaged in farming since 1904 or 1905. He kept increasing the size of his farm, until in 1912 it numbered several hundred acres. He had not made any profit on his farm prior to or during 1914, but in 1912 he formed an organization of experts for the purpose of putting the farm on a business basis, and installed an elaborate accounting system under the supervision of a comptroller. Large quantities of farm produce were marketed at prevailing prices, and every effort was made to establish the farm’s reputation as a high-class modern farm. Mr. Plant gave a good deal of his time to bringing about efficiency and putting the farm on a faying basis. Notwithstanding these efforts, the operation of the farm resulted in a loss for 1913 of $107,680.70, or about 200 per cent, of the receipts, and in 1914 of $106,431.98, including depreciation, or about 150 per cent, of the receipts.
The defendant argues that the great excess of expenses over receipts proves that “ farming was a pleasure or hobby with Mr. Plant, and nót a source of profit, and that his farm was not conducted on a commercial basis ”; that he engaged in farming, not for the purpose of making a profit, but because of the pleasure he derived from that occupation; and that therefore the expense of conducting the farm was not a business expense, but a personal expense, ¡and not deductible.
I think, however, that the evidence establishes clearly that Mr. Plant’s farm tas conducted as a business enterprise and with the expectation that it would *63eventually become profitable. The mere fact that a heavy loss was Incurred in the initial stages of so large an enterprise does not necessarily show the contrary. But, even though this is not so, X do not believe that farming, when engaged in as a regular occupation and in accordance with recognized principles and practices, is any the less a business within the meaning of the statute, because the person engaging in it is willing to do so without regard to its profitableness, because of the pleasure derived from it.
Again, in Wilson v. Eisner, 282 Fed. 38, the court said, in respect of the question whether a taxpayer was entitled to deduct losses sustained in the operation of a farm, that— . ,
All the essentials of business were present in the enterprise undertaKen by the plaintiff. He had a place of business, a large farm of 500 acres, cultivated feed for the horses, raised young horses, and had a force of men to care for them and for the farm. He did not reside there. He received income from the business by way of prizes- at fairs, purses at race tracks, and sales of his stock. He kept books showing a record of his business transactions. The farm was in charge of his personal business agent. He spent considerable time watching his horses at the race track, and also in shows. He gave personal attention to the enterprise. The years 1909, 1916, 1919, and 1920 showed a profit, and he gave the benefit of this to the government by paying taxes therefor. The years 1910, 1911, 1912, 1913, 1914, 1915, 1917, and 1918 showed a loss. The amount of his losses for the years questioned here are not disputed. Raising and breeding horses may well be an enterprise entered into as a business for profit.
We can see no difference between the plaintiff’s position and that of the ordinary ranchman, who raises horses for the market, to be sold for trucking or draying purposes. If it be a fact, as it is earnestly urged by the defendant, that the plaintiff was a sportsman in the sense that he is fond of racing horses, it cannot change the character of this undertaking. Success in business is largely obtained by pleasurable interest therein. Professional baseball playing has become a business, as well as an amusement for the public. And so with numerous other business enterprises, such as the theatres, circus, and the motion picture industry. We think the evidence here requires the conclusion that the plaintiff was engaged in a business.
We think the facts in this proceeding are even stronger in favor of petitioner’s contention than those obtaining in the cases cited. We have in this proceeding every element of a business. If the petitioner saw fit to continue the operation of the farms in the manner in which he did, at a loss, that is no concern of this Board. He is entitled to deduct such losses as he sustains under the law. The Board is of the opinion from the evidence in this proceeding that the losses of $59,512.46 for the year 1920 and $108,881.01 for the year 1921 were •losses sustained in the carrying on of a business within the meaning of the Revenue Act of 1918, and were therefore proper deductions from gross income.
Judgment will be entered on 16 days' notice, v/nder Bule 50.